Citation Nr: 0122559	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  96-37 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
District of Columbia


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a fracture of the right tibia with knee 
disability, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, D.C.  

REMAND

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the issue on appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The record does not reflect that all development required to 
comply with the notice and duty to assist provisions of the 
VCAA and the implementing regulations has been completed.  In 
this regard the Board notes that the veteran underwent a 
total right knee replacement at the National Naval Medical 
Center in September 1996.  The veteran has reported that he 
was hospitalized from September 4, 1996, to October 29, 1996, 
and underwent three surgical procedures related to his right 
knee.  The RO has attempted to obtain the discharge summary 
for the hospitalization but has only received records from 
September 1996.  It is not clear that further development to 
obtain the summary would be futile.  Similarly, it appears 
that additional development to obtain records pertaining to 
treatment and evaluation before and since the aforementioned 
period of hospitalization is in order.

Moreover, the record reflects that the veteran has not been 
afforded an examination for VA compensation purposes since 
March 1996.  Such an examination is necessary to ascertain 
the current level of disability of the knee following the 
surgical procedure.  

The Board further notes that the veteran filed an application 
for a total disability rating based on unemployability due to 
his service-connected right knee disability in February 1997 
but the RO still has not adjudicated this claim.  

In light of these circumstances, this case is REMANDED for 
the following:

1.  The RO should request that the NPRC 
provide legible copies of the hospital 
discharge summary, operative reports, and 
related medical records for the veteran's 
hospitalization at the National Naval 
Medical Center at Bethesda, Maryland, 
from September 4, 1996, to October 29, 
1996. 

2.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any other health care 
providers who may possess records 
supportive of his claim for an increased 
evaluation for his right knee disability.  
When the requested information and any 
necessary authorization are received, the 
RO should obtain a copy of all indicated 
records.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and request that he provide copies of the 
outstanding records.

4.  The RO should request the veteran to 
provide evidence, such as statements from 
former and prospective employers, of the 
impact of his service-connected right 
knee disability on his ability to obtain 
and maintain employment.  If the veteran 
requests assistance in obtaining such 
evidence, the RO should provide any 
indicated assistance.

5.  After the above has been 
accomplished, to the extent possible, the 
RO should schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected right knee 
disability.  The examiner should review 
the entire claims folder, to include 
evidence received in connection with the 
above requests, before completing the 
examination report.  Any indicated 
testing, including range of motion 
studies in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursions of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also assess the 
extent of severity of any instability or 
looseness present, and should identify 
any symptoms or functional impairment 
related to scars from the surgical 
procedures on the right knee.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

6.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested development, including the 
medical examination, has been conducted 
and completed in full.  Then, the RO 
should undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
requirements of the VCAA and the 
implementing regulations.

7.  Then, the RO should readjudicate the 
veteran's claim for an increased 
disability rating for residuals of a 
fracture of the right tibia with knee 
disability and adjudicate his claim for a 
total disability rating based on 
unemployability due to service-connected 
disability.  The RO should consider all 
pertinent diagnostic codes under the VA 
Schedule in 38 C.F.R. Part 4, including 
Diagnostic Code 5055, and application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

8.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran 
should be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


